Exhibit 10.17.3

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

(SERIES B PREFERRED STOCK UNIT AGREEMENT, AS AMENDED)

ITC^DeltaCom, Inc., a Delaware corporation (the “Company”), has previously
granted                      stock units relating to shares of its 8% Series B
Convertible Redeemable Preferred Stock, $.01 par value, to the individual named
below as holder pursuant to a Series B Preferred Stock Unit Agreement, dated as
of December 23, 2005 (the “Preferred Stock Unit Agreement”). In connection with
the recapitalization of the Company effective as of July 31, 2007, the Company
amended and replaced the Preferred Stock Unit Agreement with an agreement (the
“Subsequent Agreement”) to convert the stock units described above into stock
units relating to shares of its common stock, $.01 par value (the “Stock”). This
Agreement amends and restates the Subsequent Agreement. Additional terms and
conditions of the grant are set forth in this cover sheet, in the attachment, in
Holder’s employment agreement, dated as of                     , 2005 and as
amended as of December 20, 2005 (as further amended from time to time, the
“Employment Agreement”), and in the ITC^DeltaCom, Inc. Amended and Restated
Executive Stock Incentive Plan (the “Plan”).

Grant Date: December 23, 2005

Name of Holder:                                         

Holder’s Social Security Number:                          

Number of Stock Units Covered by Grant:           

This Stock Unit grant is subject to all of the terms and conditions described in
this Agreement and in the Plan, a copy of which is available for your review on
the Company’s intranet or upon request to Human Resources. You should carefully
review the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms of the Plan.

 

Company:

 

 

  (Signature)   Title:   Senior Vice President

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

Attachment

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

(SERIES B PREFERRED STOCK UNIT AGREEMENT, AS AMENDED)

 

Stock Unit Transferability

This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (the “Stock
Units”). Your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

 

Definitions

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meanings set forth in the Plan. The following additional term has the
meaning provided below:

“Service” means service by you as an employee of the Company or one of its
Affiliates. A change in your position or duties will not result in interrupted
or terminated Service so long as you continue to be an employee of the Company
or one of its Affiliates.

 

Vesting

You will vest in the Stock Units in accordance with the terms and conditions
contained in your Employment Agreement and the Plan. Notwithstanding the
foregoing, 50% of the Performance-Vesting Incentive Awards that would have
vested upon the achievement of an EBITDA performance target of $90 million as
provided in your Employment Agreement will vest on December 31, 2007.

The resulting aggregate number of vested Stock Units will be rounded down to the
nearest whole number of Stock Units. You may not vest in more than the number of
Stock Units covered by this grant.

 

Delivery of Stock Pursuant to Vested Stock Units

Delivery of the shares of Stock represented by your vested Stock Units will be
made in accordance with your deferral election attached hereto as Exhibit A.

You will have no further rights with regard to a Stock Unit once the share of
Stock relating to the Stock Unit has been delivered.

 

2



--------------------------------------------------------------------------------

Forfeiture of Unvested Stock Units

Unvested Stock Units will be forfeited, if at all, in accordance with the terms
of the Plan and your Employment Agreement.

 

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay in cash any withholding or other taxes that may be due as a
result of vesting in Stock Units or your acquisition of Stock under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require that you make such payments to the
Company; (ii) withhold such amounts from other payments due to you from the
Company or any Affiliate; or (iii) cause an immediate forfeiture of shares of
Stock represented by Stock Units granted pursuant to this Agreement in an amount
equal to the withholding or other taxes due. You may, at your option, require
shares of Stock to be withheld with a fair market value on the date of such
withholding equal to all or any portion of the amount of federal, state and
local taxes incurred by you in connection with the delivery of such shares,
determined at the highest marginal rate of taxation in the state and locality of
your residence on the date of delivery of such shares, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (which amount includes the statutorily required
withholding taxes), unless, in the reasonable judgment of the Board, the payment
of cash by the Company to the applicable tax authorities in respect of amounts
withheld would have a material adverse impact on the Company’s liquidity or
financial condition.

 

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
Affiliates) in any capacity. The Company (and any Affiliate) reserve the right
to terminate your Service at any time and for any reason.

 

Stockholder Rights

You do not have any of the rights of a stockholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, at the same time as the
Company’s payment of a cash dividend on outstanding Stock, a cash payment for
each Stock Unit that you hold as of the record date for such dividend equal to
the per-share dividend paid on the Stock.

 

3



--------------------------------------------------------------------------------

Adjustments

In the event of a Capitalization Change or Corporate Transaction, your Stock
Units will be adjusted, if at all, in accordance with the terms of the Plan.

 

Applicable Law

This attachment (including the exhibit attached hereto) and its cover sheet
(collectively, this “Agreement”) will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

 

The Plan

The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Plan and your Employment Agreement constitute the entire
understanding between you and the Company regarding this grant of Stock Units.
Any prior agreements, commitments or negotiations concerning this grant are
superseded.

 

4



--------------------------------------------------------------------------------

Exhibit A

DEFERRAL ELECTION FORM

 

 

                  -            -               Name       Social Security Number
 

Unless defined in this deferral election form, capitalized terms in this
deferral election form have the meanings given to such terms in the
ITC^DeltaCom, Inc. Amended and Restated Executive Stock Incentive Plan or the
attached Common Stock Unit Agreement, as the case may be.

DEFERRAL AMOUNT

I have previously made the following deferral election:

 

  ¨ No deferral. (A certificate for all of the shares of Stock represented by my
vested Stock Units (which shares of Stock will be rounded up to the nearest
number of whole shares) will be delivered to me in accordance with the terms of
the Plan.)

 

  ¨ I elect to defer payment of my vested Incentive Awards as follows:

 

A-1



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT & SIGNATURE

I hereby agree to the terms and conditions set forth in this form and in the
attached Common Stock Unit Agreement. In the event of any conflict between the
terms of this form and the Common Stock Unit Agreement, I understand that the
terms of the Common Stock Unit Agreement shall govern.

Accepted and Agreed:

 

 

   

 

Signature:     Date

 

A-2